Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


Claims 1-20 are rejected under 35 USC 103a as being unpatentable over US 2015/0260848 in view of Walsh et al. US 2011/0291882 and further in view of Moshfeghi US 2010/0309051. 

As to claims 1, 9, and 16, US 2015/0260848 teaches a method, apparatus, and non-transitory computer readable medium, of transmitting global navigation satellite system (GNSS) correction data to a rover ([0002]), comprising: wirelessly receiving, by a base station, GNSS signals from one or more GNSS satellites ([0002]); generating, by the base station, the GNSS correction data based on the GNSS signals ([0016]); forming, by the base station, a beacon frame comprising a frame header, a frame body, and a frame check sequence (FCS), wherein the frame body is formed to include the GNSS correction data ([0017], CMR and RTCM have body and header, and frame check sequence is the cyclic redundancy check); wirelessly transmitting, by the base station, the beacon frame for receipt by the rover ([0017-0018] and fig.1); wirelessly receiving, by the rover, the beacon frame; extracting, by the rover, the GNSS correction data from the beacon frame ([0002]); and calculating, by the rover, a geospatial position of the rover based on the GNSS correction data ([0002]).
The primary reference US 2015/0260848 doesn’t expressly teach the beacon frame is associated with a WLAN or that transmitting the beacon frame announces the presence of the WLAN and provides info allowing devices to connect with WLAN. 
However, Walsh teaches the beacon frame is associated with a WLAN or that transmitting the beacon frame announces the presence of the WLAN and provides info allowing devices to connect with WLAN (esp. c.f. [0052]).
It would be obvious to modify the primary reference by having the beacon frame is associated with a WLAN or that transmitting the beacon frame announces the presence of the WLAN and provides info allowing devices to connect with WLAN as taught by Walsh for the benefit of using a system that contains all the information about the network to efficiently associate and connect as desired. 
US 2015/0260848 and US 2011/0291882 do not expressly teach the amended limitations regarding containing GNSS correction data and providing access to GNSS correction data.
However, Moshfeghi teaches the amended limitations regarding containing GNSS correction data and providing access to GNSS correction data (esp. c.f. [0149]).
It would be obvious to modify US 2015/0260848 and US 2011/0291882 by containing GNSS correction data and providing access to GNSS correction data as taught by Moshfeghi [0149] in order to provide access to GNSS correction data as desired.  

      As to claims 2, 10, 17, the cited art teaches claim 1,8, and 16 wherein the beacon frame is a Wi-Fi beacon frame ([0013, 0016] of the primary reference).     As to claims 3, 11, the cited art teaches claim 1, 8, the cited art teaches wherein forming the beacon frame includes: calculating the FCS based on the frame header and the frame body; and appending the FCS to the frame header and the frame body (inherent to CRC, also c.f. [0002, 0013, 0016-0018] of the primary reference).     As to claims 4, 12, 18, the cited art teaches claim 1,8, 16 wherein forming the beacon frame includes: forming an element comprising an element ID, a length, and information containing the GNSS correction data (esp. c.f. [0017] of primary reference, teaches mechanics about correction protocol and timestep identification; CMR and RTCM format includes identifying receiving station).     As to claims 5, 13, and 19, the cited art teaches claim 1,8, 16 wherein the correction data includes a plurality of phases corresponding to the GNSS signals ([0015-0016] of primary reference teaches RTCM and CMR format the use of carrier phase signals).     As to claims 6, 14, the cited art teaches claim 1 and 8, wherein the FCS includes a cyclic redundancy check (CRC) error-detecting code (esp. c.f. [0017] of primary reference).     As to claims 7, the cited art teaches method of claim 1, wherein the base station includes a GNSS antenna and a correction antenna, wherein the GNSS signals are received via the GNSS antenna and the beacon frame is transmitted via the correction antenna ([0039] and fig.4 of primary reference elements 4046 and 4020-4026 the wifi antenna in 0013/0016 and the gnss antenna used to obtain signals for rtk are not the same).     As to claims 8, 15, and 20, the cited art teaches claim 1,8, 16 further comprising: at each of a plurality of times separated by a beacon interval: wirelessly receiving, by the base station, new GNSS signals from one or more new GNSS satellites; generating, by the base station, new GNSS correction data based on the new GNSS signals; forming, by the base station, a new beacon frame comprising a new frame body includes the new GNSS correction data; and wirelessly transmitting, by the base station, the new beacon frame for receipt by the rover (esp. c.f. [0017-0018] of primary reference, teaches the processing of time interval and latency mechanics).

Response to Remarks
Applicant’s response filed 3/21/22 has been considered. However, applicant’s remarks are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B., Moshfeghi reference teaches the amended limitations regarding containing GNSS correction data and providing access to GNSS correction data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646